—Order, Supreme Court, New York County (Marcy Friedman, J.), entered January 24, 2001, which denied petitioner’s application to annul respondent Police Department’s denial of petitioner’s application for a carry pistol license, unanimously affirmed, without costs.
The denial of the application was not arbitrary and capricious. The fear felt by petitioner, a bank president, as a *222result of having to travel to and from high crime areas for the purpose of inspecting buildings and between bank branches for the purpose of transporting large sums of cash is too vague to constitute “proper cause” within the meaning of Penal Law § 400.00 (2) (f), absent documentation substantiating the cash carried or a showing of particular threats, attacks or other extraordinary danger to personal safety (see, Matter of Williams v Bratton, 238 AD2d 269; Matter of Kaplan v Bratton, 249 AD2d 199, 201). Concur—Tom, J.P., Andrias, Rubin, Friedman and Marlow, JJ.